JANVIER, Judge.
Plaintiff, the owner of an automobile which was damaged when, on November 7, 1957, at the corner of Erato Street and Simon Bolivar Avenue, in New Orleans, it was in contact with a motor truck owned by Gordon Transports, Inc., brought this suit against the defendant praying for judgment in the sum of $148, which is admittedly the cost of repairing the damage which was sustained by plaintiff’s car.
From a judgment dismissing his suit, plaintiff has appealed.
A determination of the issue which is involved depends upon a solution of one question of fact. Did the passing truck of defendant turn too sharply to its right and with its rear strike the side of plaintiff’s car near the rear, or did plaintiff back his car from a position alongside the curb into the side of the passing truck ?
Plaintiff had parked his car at the right-hand curb about ten or fifteen feet from the corner, immediately behind another car which was parked at the curb.
After transacting business in the neighborhood, plaintiff entered his car, and, because it was very near to the car ahead of it, found it necessary to back it out at an angle into the traffic lane. He says that he had backed it out a distance of from three to five feet when he looked into his rear-view mirror and saw that the truck was approaching and that he therefore brought his car to a complete stop. Pie says that, while it was standing in that position, the driver of defendant’s truck, in making a turn to the right made the turn too sharply, with the result that the side of the truck near its rear struck the rear end of plaintiff’s car.
The driver of the truck says that, as he approached the corner intending to turn to his right and just as he reached a point alongside the car of plaintiff, plaintiff backed his car into the side of the passing truck.
In addition to the testimony of the drivers of the two vehicles, two other persons, who appeared very shortly afterwards, stated that the vehicles had not been moved and from their evidence it is clear that plaintiff’s car had been backed into the side of the passing truck. There is nothing in this record which would justify the reversal of the conclusion of the District Judge which was to the effect that the plaintiff himself was at fault.
The judgment appealed from is affirmed at the cost of plaintiff.
Affirmed.